Exhibit 10.3

MIRATI THERAPEUTICS, INC.

RESTRICTED STOCK UNIT AWARD GRANT NOTICE

(INDUCEMENT PLAN)

Mirati Therapeutics, Inc. (the “Company”), pursuant to its Inducement Plan (the
“Plan”), hereby grants to Participant a Restricted Stock Unit Award (the
“Award”) under the Plan for the number of restricted stock units (the “RSUs”)
set forth below. This Award is subject to all of the terms and conditions set
forth in this Restricted Stock Unit Award Grant Notice (the “Grant Notice”) and
in the Restricted Stock Unit Award Agreement (the “Agreement”) and the Plan, all
of which are incorporated herein in their entirety. Capitalized terms not
otherwise defined herein shall have the meanings set forth in the Plan or the
Agreement.

 

Participant:      

 

   Date of Grant:      

 

   Vesting Commencement Date:      

 

   Number of RSUs Subject to Award:      

 

  

 

Vesting Schedule:   This Award will vest as follows: [                        ].
Issuance Schedule:   Subject to any change upon a Capitalization Adjustment, one
share of Common Stock will be issued for each RSU that vests at the time set
forth in Section 6 of the Agreement.

IMPORTANT INFORMATION REGARDING REJECTION OR ACCEPTANCE OF THE AWARD AND SELL TO
COVER ELECTION

Acceptance of the Award: Please read this Grant Notice, the Agreement and the
Plan carefully. If you do not wish to receive this Award and/or you
do not consent and agree to the terms and conditions on which this Award is
offered, as set forth in the this Grant Notice, the Agreement and the Plan, then
you must reject the Award by sending your written notice of rejection to the
Plan Administrator at the Company’s principal executive offices, located at 9363
Towne Centre Drive, Suite 200, San Diego, California 92121 no later than the
[60]th calendar day following the Date of Grant (the “Rejection Deadline”).
However, if the Rejection Deadline does not occur (1) during an “open window
period” applicable to you, as determined by the Company in accordance with the
Company’s then-effective policy or policies on trading in Company securities or
(2) on a date when you are otherwise permitted to trade in Company securities,
then the Rejection Deadline will be extended until the first business day
thereafter on which you are permitted to trade in Company securities in
accordance with the Company’s then-effective policy or policies on trading in
Company securities. If you do not reject the Award in accordance with this
paragraph on or prior to the Rejection Deadline (as the same may be extended
pursuant to the preceding sentence), then the Award will be deemed to be
accepted by you on the Rejection Deadline (as the same may be extended pursuant
to the preceding sentence). The date that this Award is deemed accepted by you
pursuant to this paragraph is referred to as the “Acceptance Date.”

If you reject the Award in accordance with the previous paragraph, the Award
will be cancelled and your eligibility for any future or additional benefits
under the Award will terminate. Similarly, your failure to reject the Award in
accordance with previous paragraph on or before the Rejection Deadline (as the
same may be extended pursuant to the previous paragraph) will constitute your
acceptance of the Award and your agreement with all terms and conditions of the
Award, as set forth in the Notice, the Agreement and the Plan, in each case
effective on the Acceptance Date.

Sell to Cover Election: By accepting the Award as set forth above, you:
(1) elect, on the Acceptance Date, to sell shares of Common Stock issued in
respect of the Award in an amount determined in accordance with Section 10(b) of
the Agreement, and, on the Acceptance Date, you authorize and direct the Agent
(as defined in the Agreement) to remit the cash proceeds of such sale to the
Company as more specifically set forth in Section 10(b) of the Agreement (a
“Sell to Cover”); (2) direct the Company, on the Acceptance Date, to make a cash
payment to satisfy the Withholding Obligation from the cash proceeds of such
sale directly to the appropriate taxing authorities; and (3) represent and
warrant that (i) you have carefully reviewed Section 10(b) of the Agreement,
(ii) on the

 

1



--------------------------------------------------------------------------------

Acceptance Date, you are not aware of any material, nonpublic information with
respect to the Company or any securities of the Company, are not subject to any
legal, regulatory or contractual restriction that would prevent the Agent from
conducting sales, do not have, and will not attempt to exercise, authority,
influence or control over any sales of Common Stock effected by the Agent
pursuant to the Agreement, and are making this election to Sell to Cover on the
Acceptance Date in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1 (regarding trading of the Company’s securities on
the basis of material nonpublic information) under the Exchange Act, and
(iii) it is your intent that this election to Sell to Cover and Section 10(b) of
the Agreement comply with the requirements of Rule 10b5-1(c)(1) under the
Exchange Act and be interpreted to comply with the requirements of Rule
10b5-1(c) under the Exchange Act. You further acknowledge that by accepting this
Award as set forth above, you are adopting a 10b5-1 Plan (as defined in
Section 10(b) of the Agreement) on the Acceptance Date to permit you to conduct
a Sell to Cover sufficient to satisfy the Withholding Obligation as more
specifically set forth in Section 10(b) of the Agreement.

Additional Terms/Acknowledgements: By failing to notify the Company of your
rejection of the Award on or before the Rejection Deadline (as the same may be
extended as set forth above), you acknowledge receipt of, and understand and
agree to, this Grant Notice, the Agreement (including the provisions of
Section 10(b) thereof with respect to the Sell to Cover) and the Plan, in each
case effective on the Acceptance Date. You also acknowledge receipt of the
Prospectus for the Plan. You further acknowledge that as of the Acceptance Date,
this Grant Notice, the Agreement and the Plan set forth the entire understanding
between you and the Company regarding the Award and supersedes all prior oral
and written agreements on that subject, with the exception, if applicable, of
(i) any compensation recovery policy that is adopted by the Company or is
otherwise required by applicable law, (ii) any written employment, offer letter
or severance agreement, or any written severance plan or policy specifying the
terms that should govern this Award, or (iii) any separate election you enter
into with the Company’s written approval which is also applicable to the Award.

 

MIRATI THERAPEUTICS, INC.     PARTICIPANT

By:                                                            
                                 

                                         
                                                                     Signature  
  Signature

Title:                                                            
                             

    Date:                                     
                                                            

Date:                                                            
                             

   

 

2



--------------------------------------------------------------------------------

MIRATI THERAPEUTICS, INC.

INDUCEMENT PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

Pursuant to your Restricted Stock Unit Award Grant Notice (the “Grant Notice”),
this Restricted Stock Unit Award Agreement (the “Agreement”) and in
consideration of your services, Mirati Therapeutics, Inc. (the “Company”) has
awarded you a Restricted Stock Unit Award (the “Award”) under its Inducement
Plan (the “Plan”) for the number of restricted stock units (the “Restricted
Stock Units”) set forth in the Grant Notice. This Award is granted to you
effective as of the date of grant set forth in the Grant Notice (the “Date of
Grant”). Capitalized terms not explicitly defined in this Agreement but defined
in the Plan or the Grant Notice will have the same definitions as in the Plan or
the Grant Notice. The details of your Award, in addition to those set forth in
the Grant Notice and the Plan, are as follows.

1.    GRANT OF THE AWARD. This Award represents your right to be issued on a
future date (as set forth in Section 6) one share of Common Stock for each
Restricted Stock Unit subject to this Award that vests in accordance with the
Grant Notice and this Agreement.

2.    VESTING. The Award will vest, if at all, in accordance with the vesting
schedule set forth in the Grant Notice, provided that vesting will cease upon
the termination of your Continuous Service. Upon such termination of your
Continuous Service, you will forfeit (at no cost to the Company) any Restricted
Stock Units subject to this Award that have not vested as of the date of such
termination and you will have no further right, title or interest in such
Restricted Stock Units or this Award.

3.    Number of Restricted Stock Units and Shares of Common Stock.

(a)    The number of Restricted Stock Units subject to this Award, as set forth
in the Grant Notice, will be adjusted for Capitalization Adjustments, if any, as
provided in the Plan.

(b)    Any additional Restricted Stock Units and any shares of Common Stock,
cash or other property that become subject to this Award pursuant to this
Section 3 will be subject, in a manner determined by the Board, to the same
forfeiture restrictions, restrictions on transferability, and time and manner of
issuance as applicable to the other Restricted Stock Units subject to this Award
to which they relate.

(c)    No fractional shares or rights for fractional shares of Common Stock will
be created pursuant to this Section 3. Any fractional shares that may be created
by the adjustments referred to in this Section 3 will be rounded down to the
nearest whole share.

4.    SECURITIES LAW COMPLIANCE. You will not be issued any shares of Common
Stock in respect of this Award unless either (i) such shares are registered
under the Securities Act or (ii) the Company has determined that such issuance
would be exempt from the registration requirements of the Securities Act. This
Award also must comply with all other applicable laws and regulations governing
this Award, and you will not receive any shares of Common Stock in respect of
this Award if the Company determines that such receipt would not be in material
compliance with such laws and regulations.

 

3



--------------------------------------------------------------------------------

5.    TRANSFERABILITY. Except as otherwise provided in this Section 5, this
Award is not transferable, except by will or by the laws of descent and
distribution, and prior to the time that shares of Common Stock in respect of
this Award have been issued to you, you may not transfer, pledge, sell or
otherwise dispose of any portion of the Restricted Stock Units or the shares of
Common Stock in respect of this Award. For example, you may not use any shares
of Common Stock that may be issued in respect of this Award as security for a
loan, nor may you transfer, pledge, sell or otherwise dispose of such shares.
This restriction on transfer will lapse upon issuance to you of the shares of
Common Stock in respect of this Award.

6.    DATE OF ISSUANCE.

(a)    If the Award is exempt from application of Section 409A of the Code and
any state law of similar effect (collectively “Section 409A”), the Company will
deliver to you a number of shares of the Company’s Common Stock equal to the
number of vested Restricted Stock Units subject to your Award, including any
additional Restricted Stock Units received pursuant to Section 3 above that
relate to those vested Restricted Stock Units on the applicable vesting date
(the “Original Issuance Date”). However, if the Original Issuance Date falls on
a date that is not a business day, such delivery date shall instead fall on the
next following business day. Notwithstanding the foregoing, if (i) the Original
Issuance Date does not occur (1) during an “open window period” applicable to
you, as determined by the Company in accordance with the Company’s
then-effective policy or policies on trading in Company securities or (2) on a
date when you are otherwise permitted to sell shares of Common Stock on the open
market; and (ii) the Company elects, prior to the Original Issuance Date,
(x) not to satisfy the Withholding Obligation (as defined in Section 10(a)
hereof) by withholding shares of Common Stock from the shares otherwise due, on
the Original Issuance Date, to you under this Award pursuant to Section 10
hereof, (y) not to permit you to then effect a Sell to Cover under the 10b5-1
Plan (as defined in Section 10(b) of this Agreement), and (z) not to permit you
to satisfy the Withholding Obligation in cash, then such shares shall not be
delivered on such Original Issuance Date and shall instead be delivered on the
first business day of the next occurring open window period applicable to you or
the next business day when you are not prohibited from selling shares of the
Company’s Common Stock on the open market, as applicable (and regardless of
whether there has been a termination of your Continuous Service before such
time), but in no event later than the 15th day of the third calendar month of
the calendar year following the calendar year in which the Restricted Stock
Units vest. Delivery of the shares pursuant to the provisions of this
Section 6(a) is intended to comply with the requirements for the short-term
deferral exemption available under Treasury Regulations Section 1.409A-1(b)(4)
and shall be construed and administered in such manner. The form of such
delivery of the shares (e.g., a stock certificate or electronic entry evidencing
such shares) shall be determined by the Company.

(b)    The provisions of this Section 6(b) are intended to apply if the Award is
subject to Section 409A because of the terms of a severance arrangement or other
agreement between you and the Company, if any, that provide for acceleration of
vesting of the Award upon your separation from service (as such term is defined
in Section 409A(a)(2)(A)(i) of the Code (“Separation from Service”) and such
severance benefit does not satisfy the requirements for an

 

4



--------------------------------------------------------------------------------

exemption from application of Section 409A provided under Treasury Regulations
Section 1.409A-1(b)(4) or 1.409A-1(b)(9) (“Non-Exempt Severance Arrangement”).
If the Award is subject to and not exempt from application of Section 409A due
to application of a Non-Exempt Severance Arrangement, the following provisions
in this Section 6(b) shall supersede anything to the contrary in Section 6(a).

(i)    If the Award vests in the ordinary course before your termination of
Continuous Service in accordance with the vesting schedule set forth in the
Grant Notice, without accelerating vesting under the terms of a Non-Exempt
Severance Arrangement, in no event will the shares to be issued in respect of
your Award be issued any later than the later of: (A) December 31st of the
calendar year that includes the applicable vesting date and (B) the 60th day
that follows the applicable vesting date.

(ii)    If vesting of the Award accelerates under the terms of a Non-Exempt
Severance Arrangement in connection with your Separation from Service, and such
vesting acceleration provisions were in effect as of the date of grant of the
Award and, therefore, are part of the terms of the Award as of the date of
grant, then the shares will be earlier issued in respect of your Award upon your
Separation from Service in accordance with the terms of the Non-Exempt Severance
Arrangement, but in no event later than the 60th day that follows the date of
your Separation from Service. However, if at the time the shares would otherwise
be issued you are subject to the distribution limitations contained in
Section 409A applicable to “specified employees,” as defined in
Section 409A(a)(2)(B)(i) of the Code, such shares shall not be issued before the
date that is six months and one day following the date of your Separation from
Service, or, if earlier, the date of your death that occurs within such
six-month period.

(iii)    If either (A) vesting of the Award accelerates under the terms of a
Non-Exempt Severance Arrangement in connection with your Separation from
Service, and such vesting acceleration provisions were not in effect as of the
date of grant of the Award and, therefore, are not a part of the terms of the
Award on the date of grant, or (B) vesting accelerates pursuant to Section 2(b)
or Section 9 of the Plan, then such acceleration of vesting of the Award shall
not accelerate the issuance date of the shares (or any substitute property), but
the shares (or substitute property) shall instead be issued on the same schedule
as set forth in the Grant Notice as if they had vested in the ordinary course
before your termination of Continuous Service, notwithstanding the vesting
acceleration of the Award. Such issuance schedule is intended to satisfy the
requirements of payment on a specified date or pursuant to a fixed schedule, as
provided under Treasury Regulations Section 1.409A-3(a)(4).

(c)    Notwithstanding anything to the contrary set forth herein, the Company
explicitly reserves the right to earlier issue the shares in respect of any
Award to the extent permitted and in compliance with the requirements of
Section 409A, including pursuant to any of the exemptions available in Treasury
Regulations Section 1.409A-3(j)(4)(ix).

(d)    The provisions in this Agreement for delivery of the shares in respect of
the Award are intended either to comply with the requirements of Section 409A or
to provide a basis for exemption from such requirements so that the delivery of
the shares will not trigger the additional tax imposed under Section 409A, and
any ambiguities herein will be so interpreted.

 

5



--------------------------------------------------------------------------------

7.    DIVIDENDS. You will receive no benefit or adjustment to this Award with
respect to any cash dividend, stock dividend or other distribution except as
provided in the Plan with respect to a Capitalization Adjustment.

8.    RESTRICTIVE LEGENDS. The shares of Common Stock issued in respect of this
Award will be endorsed with appropriate legends, if any, as determined by the
Company.

9.    AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award will be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or any Affiliate, or on the part of the Company or any Affiliate to continue
such service. In addition, nothing in this Award will obligate the Company or an
Affiliate, their respective stockholders, boards of directors, officers or
employees to continue any relationship that you might have as an Employee,
Director or Consultant for the Company or an Affiliate.

10.    WITHHOLDING OBLIGATIONS.

(a)    On or before the time you receive a distribution of Common Stock pursuant
to your Award, or at any time thereafter as requested by the Company, you hereby
authorize any required withholding from the Common Stock issuable to you and/or
otherwise agree to make adequate provision in cash for any sums required to
satisfy the federal, state, local and foreign tax withholding obligations of the
Company or any Affiliate which arise in connection with your Award (the
“Withholding Obligation”).

(b)    By accepting this Award as set forth in the Grant Notice, you hereby
(i) acknowledge and agree that you have elected a Sell to Cover (as defined in
the Grant Notice) on the Acceptance Date to permit you to satisfy the
Withholding Obligation and that the Withholding Obligation shall be satisfied
pursuant to this Section 10(b) to the fullest extent not otherwise satisfied
pursuant to the provisions of Section 10(c) hereof and (ii) further acknowledge
and agree to the following provisions, in each case on the Acceptance Date:

(i)    You hereby irrevocably appoint E*Trade, or such other registered
broker-dealer that is a member of the Financial Industry Regulatory Authority as
the Company may select, as your agent (the “Agent”), and you authorize and
direct the Agent to:

(1)    Sell on the open market at the then prevailing market price(s), on your
behalf, as soon as practicable on or after the date on which the shares of
Common Stock are delivered to you pursuant to Section 6 hereof in connection
with the vesting of the Restricted Stock Units, the number (rounded up to the
next whole number) of shares of Common Stock sufficient to generate proceeds to
cover (A) the satisfaction of the Withholding Obligation arising from the
vesting of those Restricted Stock Units and the related issuance of shares of
Common Stock to you that is not otherwise satisfied pursuant to Section 10(c)
hereof and (B) all applicable fees and commissions due to, or required to be
collected by, the Agent with respect thereto;

(2)    Remit directly to the Company and/or any Affiliate the proceeds necessary
to satisfy the Withholding Obligation;

 

6



--------------------------------------------------------------------------------

(3)    Retain the amount required to cover all applicable fees and commissions
due to, or required to be collected by, the Agent, relating directly to the sale
of the shares of Common Stock referred to in clause (1) above; and

(4)    Remit any remaining funds to you.

(ii)    You acknowledge that your election to Sell to Cover and the
corresponding authorization and instruction to the Agent set forth in this
Section 10(b) to sell Common Stock to satisfy the Withholding Obligation is
intended to comply with the requirements of Rule 10b5-1(c)(1) under the Exchange
Act and to be interpreted to comply with the requirements of Rule 10b5-1(c)
under the Exchange Act (your election to Sell to Cover and the provisions of
this Section 10(b), collectively, the “10b5-1 Plan”). You acknowledge that by
accepting this Award as set forth in the Grant Notice, you are adopting the
10b5-1 Plan to permit you to satisfy the Withholding Obligation. You hereby
authorize the Company and the Agent to cooperate and communicate with one
another to determine the number of shares of Common Stock that must be sold
pursuant to Section 10(b)(i) to satisfy your obligations hereunder.

(iii)    You acknowledge that the Agent is under no obligation to arrange for
the sale of Common Stock at any particular price under this 10b5-1 Plan and that
the Agent may effect sales as provided in this 10b5-1 Plan in one or more sales
and that the average price for executions resulting from bunched orders may be
assigned to your account. You further acknowledge that you will be responsible
for all brokerage fees and other costs of sale associated with this 10b5-1 Plan,
and you agree to indemnify and hold the Company harmless from any losses, costs,
damages, or expenses relating to any such sale. In addition, you acknowledge
that it may not be possible to sell shares of Common Stock as provided for in
this 10b5-1 Plan due to (i) a legal or contractual restriction applicable to you
or the Agent, (ii) a market disruption, (iii) a sale effected pursuant to this
10b5-1 Plan that would not comply (or in the reasonable opinion of the Agent’s
counsel is likely not to comply) with the Securities Act, (iv) the Company’s
determination that sales may not be effected under this 10b5-1 Plan or (v) rules
governing order execution priority on the national exchange where the Common
Stock may be traded. In the event of the Agent’s inability to sell shares of
Common Stock, you will continue to be responsible for the timely payment to the
Company of all federal, state, local and foreign taxes that are required by
applicable laws and regulations to be withheld, including but not limited to
those amounts specified in Section 10(b)(i)(1) above.

(iv)    You acknowledge that regardless of any other term or condition of this
10b5-1 Plan, the Agent will not be liable to you for (A) special, indirect,
punitive, exemplary, or consequential damages, or incidental losses or damages
of any kind, or (B) any failure to perform or for any delay in performance that
results from a cause or circumstance that is beyond its reasonable control.

(v)    You hereby agree to execute and deliver to the Agent any other agreements
or documents as the Agent reasonably deems necessary or appropriate to carry out
the purposes and intent of this 10b5-1 Plan. The Agent is a third-party
beneficiary of this Section 10(b) and the terms of this 10b5-1 Plan.

 

7



--------------------------------------------------------------------------------

(vi)    Your election to Sell to Cover and to enter into this 10b5-1 Plan is
irrevocable. On the Acceptance Date, you have elected to Sell to Cover and to
enter into this 10b5-1 Plan, and you acknowledge that you may not change this
election at any time in the future. This 10b5-1 Plan shall terminate not later
than the date on which the Withholding Obligation arising from the vesting of
your Restricted Stock Units and the related issuance of shares of Common Stock
has been satisfied.

(c)    Alternatively, or in addition to or in combination with the Sell to Cover
provided for under Section 10(b), you authorize the Company, at its discretion,
to satisfy the Withholding Obligation by the following means (or by a
combination of the following means):

(i)    Requiring you to pay to the Company any portion of the Withholding
Obligation in cash;

(ii)    Withholding from any compensation otherwise payable to you by the
Company; and/or

(iii)    Withholding shares of Common Stock from the shares of Common Stock
issued or otherwise issuable to you in connection with the Award with a Fair
Market Value (measured as of the date shares of Common Stock are issued pursuant
to Section 6) equal to the amount of the Withholding Obligation; provided,
however, that the number of such shares of Common Stock so withheld shall not
exceed the amount necessary to satisfy the Company’s or Affiliate’s tax
withholding obligations as permitted while still avoiding classification of the
Award as a liability for financial accounting purposes and provided, further,
that to the extent necessary to qualify for an exemption from application of
Section 16(b) of the Exchange Act, if applicable, such share withholding
procedure will be subject to the express prior approval of the Board or the
Company’s Compensation Committee.

(d)    Unless the Withholding Obligation of the Company and/or any Affiliate are
satisfied, the Company shall have no obligation to deliver to you any Common
Stock.

(e)    In the event the Withholding Obligation of the Company arises prior to
the delivery to you of Common Stock or it is determined after the delivery of
Common Stock to you that the amount of the Withholding Obligation was greater
than the amount withheld by the Company, you agree to indemnify and hold the
Company harmless from any failure by the Company to withhold the proper amount.

11.    TAX CONSEQUENCES. The Company has no duty or obligation to minimize the
tax consequences to you of this Award and will not be liable to you for any
adverse tax consequences to you arising in connection with this Award. You are
hereby advised to consult with your own personal tax, financial and/or legal
advisors regarding the tax consequences of this Award and by accepting this
Award, you have agreed that you have done so or knowingly and voluntarily
declined to do so.

12.    NOTICES. Any notices provided for in this Agreement or the Plan will be
given in writing (including electronically) and will be deemed effectively given
upon receipt or, in the case of notices delivered by mail by the Company to you,
five days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company. The

 

8



--------------------------------------------------------------------------------

Company may, in its sole discretion, decide to deliver any documents related to
this Award or participation in the Plan by electronic means or to request your
consent to participate in the Plan by electronic means. By accepting this Award,
you consent to receive such documents by electronic delivery and to participate
in the Plan through an on-line or electronic system established and maintained
by the Company or another third party designated by the Company.

13.    GOVERNING PLAN DOCUMENT. This Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of this Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Except as
otherwise expressly provided in the Grant Notice or this Agreement, in the event
of any conflict between the terms in the Grant Notice or this Agreement and the
terms of the Plan, the terms of the Plan will control. In addition, this Award
(and any shares issued under this Award) is subject to recoupment in accordance
with the Dodd–Frank Wall Street Reform and Consumer Protection Act and any
implementing regulations thereunder, any clawback policy adopted by the Company
and any compensation recovery policy otherwise required by applicable law.

14.    OTHER DOCUMENTS. You hereby acknowledge receipt of and the right to
receive a document providing the information required by Rule 428(b)(1)
promulgated under the Securities Act, which includes the Plan prospectus. In
addition, you acknowledge receipt of the Company’s policy permitting certain
individuals to sell shares of Common Stock only during certain “window” periods
in effect from time to time and the Company’s insider trading policy.

15.    EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of this Award will not
be included as compensation, earnings, salaries, or other similar terms used
when calculating your benefits under any employee benefit plan sponsored by the
Company or any Affiliate, except as such plan otherwise expressly provides. The
Company expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any Affiliate’s employee benefit plans.

16.    STOCKHOLDER RIGHTS. You will not have voting or any other rights as a
stockholder of the Company with respect to the shares of Common Stock to be
issued pursuant to this Award until such shares are issued to you. Upon such
issuance, you will obtain full voting and other rights as a stockholder of the
Company. Nothing contained in this Agreement, and no action taken pursuant to
its provisions, will create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company, any Affiliate or any other
person.

17.    SEVERABILITY. If any part of this Agreement or the Plan is declared by
any court or governmental authority to be unlawful or invalid, such unlawfulness
or invalidity will not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any Section of this Agreement (or part of
such a Section) so declared to be unlawful or invalid will, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.

18.    UNSECURED OBLIGATION. This Award is unfunded, and as a holder of vested
Restricted Stock Units, you will be considered an unsecured creditor of the
Company with respect to the Company’s obligation, if any, to issue shares of
Common Stock or other property pursuant to this Agreement.

 

9



--------------------------------------------------------------------------------

19.    MISCELLANEOUS.

(a)    The rights and obligations of the Company under this Award will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by, the
Company’s successors and assigns.

(b)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of this Award.

(c)    You acknowledge and agree that you have reviewed this Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting this Award, and fully understand all provisions of this
Award.

(d)    This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e)    All obligations of the Company under the Plan and this Agreement will be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.

20.    AMENDMENT. This Agreement may not be modified, amended or terminated
except by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Plan Administrator by a writing which specifically
states that it is amending this Agreement, so long as a copy of such amendment
is delivered to you, and provided that no such amendment materially adversely
affects your rights hereunder may be made without your written consent. Without
limiting the foregoing, the Plan Administrator reserves the right to change, by
written notice to you, the provisions of this Agreement in any way it may deem
necessary or advisable to carry out the purpose of the grant as a result of any
change in applicable laws or regulations or any future law, regulation, ruling,
or judicial decision, provided that any such change shall be applicable only to
rights relating to that portion of the Award which is then subject to
restrictions as provided herein.

 

10



--------------------------------------------------------------------------------

MIRATI THERAPEUTICS, INC.

RESTRICTED STOCK UNIT AWARD GRANT NOTICE

(INDUCEMENT PLAN)

Mirati Therapeutics, Inc. (the “Company”), pursuant to its Inducement Plan (the
“Plan”), hereby grants to Participant a Restricted Stock Unit Award (the
“Award”) under the Plan for the number of restricted stock units (the “RSUs”)
set forth below. This Award is subject to all of the terms and conditions set
forth in this Restricted Stock Unit Award Grant Notice (the “Grant Notice”) and
in the Restricted Stock Unit Award Agreement (the “Agreement”) and the Plan, all
of which are incorporated herein in their entirety. Capitalized terms not
otherwise defined herein shall have the meanings set forth in the Plan or the
Agreement.

 

Participant:      

 

   Date of Grant:      

 

   Vesting Commencement Date:      

 

   Number of RSUs Subject to Award:      

 

  

 

Vesting Schedule:    This Award will vest as follows:
[                            ]. Issuance Schedule:    Subject to any change upon
a Capitalization Adjustment, one share of Common Stock will be issued for each
RSU that vests at the time set forth in Section 6 of the Agreement.

Additional Terms/Acknowledgements: By accepting the Award, you acknowledge
receipt of, and understand and agree to, this Grant Notice, the Agreement and
the Plan. You also acknowledge receipt of the Prospectus for the Plan. You
further acknowledge that as of the Date of Grant, this Grant Notice, the
Agreement and the Plan set forth the entire understanding between you and the
Company regarding the Award and supersedes all prior oral and written agreements
on that subject, with the exception, if applicable, of (i) any compensation
recovery policy that is adopted by the Company or is otherwise required by
applicable law, (ii) any written employment, offer letter or severance
agreement, or any written severance plan or policy specifying the terms that
should govern this Award, or (iii) any separate election you enter into with the
Company’s written approval which is also applicable to the Award.

 

MIRATI THERAPEUTICS, INC.     PARTICIPANT

By:                                                            
                                 

                                         
                                                                     Signature  
  Signature

Title:                                                            
                             

    Date:                                     
                                                            

Date:                                                            
                             

   

 

1



--------------------------------------------------------------------------------

MIRATI THERAPEUTICS, INC.

INDUCEMENT PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

Pursuant to your Restricted Stock Unit Award Grant Notice (the “Grant Notice”),
this Restricted Stock Unit Award Agreement (the “Agreement”) and in
consideration of your services, Mirati Therapeutics, Inc. (the “Company”) has
awarded you a Restricted Stock Unit Award (the “Award”) under its Inducement
Plan (the “Plan”) for the number of restricted stock units (the “Restricted
Stock Units”) set forth in the Grant Notice. This Award is granted to you
effective as of the date of grant set forth in the Grant Notice (the “Date of
Grant”). Capitalized terms not explicitly defined in this Agreement but defined
in the Plan or the Grant Notice will have the same definitions as in the Plan or
the Grant Notice. The details of your Award, in addition to those set forth in
the Grant Notice and the Plan, are as follows.

1.    GRANT OF THE AWARD. This Award represents your right to be issued on a
future date (as set forth in Section 6) one share of Common Stock for each
Restricted Stock Unit subject to this Award that vests in accordance with the
Grant Notice and this Agreement.

2.    VESTING. The Award will vest, if at all, in accordance with the vesting
schedule set forth in the Grant Notice, provided that vesting will cease upon
the termination of your Continuous Service. Upon such termination of your
Continuous Service, you will forfeit (at no cost to the Company) any Restricted
Stock Units subject to this Award that have not vested as of the date of such
termination and you will have no further right, title or interest in such
Restricted Stock Units or this Award.

3.    NUMBER OF RESTRICTED STOCK UNITS AND SHARES OF COMMON STOCK.

(a)    The number of Restricted Stock Units subject to this Award, as set forth
in the Grant Notice, will be adjusted for Capitalization Adjustments, if any, as
provided in the Plan.

(b)    Any additional Restricted Stock Units and any shares of Common Stock,
cash or other property that become subject to this Award pursuant to this
Section 3 will be subject, in a manner determined by the Board, to the same
forfeiture restrictions, restrictions on transferability, and time and manner of
issuance as applicable to the other Restricted Stock Units subject to this Award
to which they relate.

(c)    No fractional shares or rights for fractional shares of Common Stock will
be created pursuant to this Section 3. Any fractional shares that may be created
by the adjustments referred to in this Section 3 will be rounded down to the
nearest whole share.

4.    SECURITIES LAW COMPLIANCE. You will not be issued any shares of Common
Stock in respect of this Award unless either (i) such shares are registered
under the Securities Act or (ii) the Company has determined that such issuance
would be exempt from the registration requirements of the Securities Act. This
Award also must comply with all other applicable laws and regulations governing
this Award, and you will not receive any shares of Common Stock in respect of
this Award if the Company determines that such receipt would not be in material
compliance with such laws and regulations.

 

2



--------------------------------------------------------------------------------

5.    TRANSFERABILITY. Except as otherwise provided in this Section 5, this
Award is not transferable, except by will or by the laws of descent and
distribution, and prior to the time that shares of Common Stock in respect of
this Award have been issued to you, you may not transfer, pledge, sell or
otherwise dispose of any portion of the Restricted Stock Units or the shares of
Common Stock in respect of this Award. For example, you may not use any shares
of Common Stock that may be issued in respect of this Award as security for a
loan, nor may you transfer, pledge, sell or otherwise dispose of such shares.
This restriction on transfer will lapse upon issuance to you of the shares of
Common Stock in respect of this Award.

6.    DATE OF ISSUANCE.

(a)    If the Award is exempt from application of Section 409A of the Code and
any state law of similar effect (collectively “Section 409A”), the Company will
deliver to you a number of shares of the Company’s Common Stock equal to the
number of vested Restricted Stock Units subject to your Award, including any
additional Restricted Stock Units received pursuant to Section 3 above that
relate to those vested Restricted Stock Units on the applicable vesting date
(the “Original Issuance Date”). However, if the Original Issuance Date falls on
a date that is not a business day, such delivery date shall instead fall on the
next following business day. Notwithstanding the foregoing, if (i) the Original
Issuance Date does not occur (1) during an “open window period” applicable to
you, as determined by the Company in accordance with the Company’s
then-effective policy or policies on trading in Company securities or (2) on a
date when you are otherwise permitted to sell shares of Common Stock on the open
market; and (ii) the Company elects, prior to the Original Issuance Date,
(x) not to satisfy the Withholding Obligation (as defined in Section 10(a)
hereof) by withholding shares of Common Stock from the shares otherwise due, on
the Original Issuance Date, to you under this Award pursuant to Section 10
hereof, (y) not to permit you to then effect a “same day sale” to cover the
Withholding Obligation pursuant to Section 10 hereof, and (z) not to permit you
to satisfy the Withholding Obligation in cash, then such shares shall not be
delivered on such Original Issuance Date and shall instead be delivered on the
first business day of the next occurring open window period applicable to you or
the next business day when you are not prohibited from selling shares of the
Company’s Common Stock on the open market, as applicable (and regardless of
whether there has been a termination of your Continuous Service before such
time), but in no event later than the 15th day of the third calendar month of
the calendar year following the calendar year in which the Restricted Stock
Units vest. Delivery of the shares pursuant to the provisions of this
Section 6(a) is intended to comply with the requirements for the short-term
deferral exemption available under Treasury Regulations Section 1.409A-1(b)(4)
and shall be construed and administered in such manner. The form of such
delivery of the shares (e.g., a stock certificate or electronic entry evidencing
such shares) shall be determined by the Company.

(b)    The provisions of this Section 6(b) are intended to apply if the Award is
subject to Section 409A because of the terms of a severance arrangement or other
agreement between you and the Company, if any, that provide for acceleration of
vesting of the Award upon your separation from service (as such term is defined
in Section 409A(a)(2)(A)(i) of the Code (“Separation from Service”) and such
severance benefit does not satisfy the requirements for an

 

3



--------------------------------------------------------------------------------

exemption from application of Section 409A provided under Treasury Regulations
Section 1.409A-1(b)(4) or 1.409A-1(b)(9) (“Non-Exempt Severance Arrangement”).
If the Award is subject to and not exempt from application of Section 409A due
to application of a Non-Exempt Severance Arrangement, the following provisions
in this Section 6(b) shall supersede anything to the contrary in Section 6(a).

(i)    If the Award vests in the ordinary course before your termination of
Continuous Service in accordance with the vesting schedule set forth in the
Grant Notice, without accelerating vesting under the terms of a Non-Exempt
Severance Arrangement, in no event will the shares to be issued in respect of
your Award be issued any later than the later of: (A) December 31st of the
calendar year that includes the applicable vesting date and (B) the 60th day
that follows the applicable vesting date.

(ii)    If vesting of the Award accelerates under the terms of a Non-Exempt
Severance Arrangement in connection with your Separation from Service, and such
vesting acceleration provisions were in effect as of the date of grant of the
Award and, therefore, are part of the terms of the Award as of the date of
grant, then the shares will be earlier issued in respect of your Award upon your
Separation from Service in accordance with the terms of the Non-Exempt Severance
Arrangement, but in no event later than the 60th day that follows the date of
your Separation from Service. However, if at the time the shares would otherwise
be issued you are subject to the distribution limitations contained in
Section 409A applicable to “specified employees,” as defined in
Section 409A(a)(2)(B)(i) of the Code, such shares shall not be issued before the
date that is six months and one day following the date of your Separation from
Service, or, if earlier, the date of your death that occurs within such
six-month period.

(iii)    If either (A) vesting of the Award accelerates under the terms of a
Non-Exempt Severance Arrangement in connection with your Separation from
Service, and such vesting acceleration provisions were not in effect as of the
date of grant of the Award and, therefore, are not a part of the terms of the
Award on the date of grant, or (B) vesting accelerates pursuant to Section 2(b)
or Section 9 of the Plan, then such acceleration of vesting of the Award shall
not accelerate the issuance date of the shares (or any substitute property), but
the shares (or substitute property) shall instead be issued on the same schedule
as set forth in the Grant Notice as if they had vested in the ordinary course
before your termination of Continuous Service, notwithstanding the vesting
acceleration of the Award. Such issuance schedule is intended to satisfy the
requirements of payment on a specified date or pursuant to a fixed schedule, as
provided under Treasury Regulations Section 1.409A-3(a)(4).

(c)    Notwithstanding anything to the contrary set forth herein, the Company
explicitly reserves the right to earlier issue the shares in respect of any
Award to the extent permitted and in compliance with the requirements of
Section 409A, including pursuant to any of the exemptions available in Treasury
Regulations Section 1.409A-3(j)(4)(ix).

(d)    The provisions in this Agreement for delivery of the shares in respect of
the Award are intended either to comply with the requirements of Section 409A or
to provide a basis for exemption from such requirements so that the delivery of
the shares will not trigger the additional tax imposed under Section 409A, and
any ambiguities herein will be so interpreted.

 

4



--------------------------------------------------------------------------------

7.    DIVIDENDS. You will receive no benefit or adjustment to this Award with
respect to any cash dividend, stock dividend or other distribution except as
provided in the Plan with respect to a Capitalization Adjustment.

8.    RESTRICTIVE LEGENDS. The shares of Common Stock issued in respect of this
Award will be endorsed with appropriate legends, if any, as determined by the
Company.

9.    AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award will be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or any Affiliate, or on the part of the Company or any Affiliate to continue
such service. In addition, nothing in this Award will obligate the Company or an
Affiliate, their respective stockholders, boards of directors, officers or
employees to continue any relationship that you might have as an Employee,
Director or Consultant for the Company or an Affiliate.

10.    WITHHOLDING OBLIGATIONS.

(a)    On or before the time you receive a distribution of Common Stock pursuant
to your Award, or at any time thereafter as requested by the Company, you hereby
authorize any required withholding from the Common Stock issuable to you and/or
otherwise agree to make adequate provision in cash for any sums required to
satisfy the federal, state, local and foreign tax withholding obligations of the
Company or any Affiliate which arise in connection with your Award (the
“Withholding Obligation”).

(b)    The Company may, in its sole discretion, satisfy all or any portion of
the Withholding Taxes obligation relating to your Award by any of the following
means or by a combination of such means:

(i)     withholding from any compensation otherwise payable to you by the
Company;

(ii)    causing you to tender a cash payment;

(iii)    permitting you to enter into a “same day sale” commitment with a
broker-dealer that is a member of the Financial Industry Regulatory Authority (a
“FINRA Dealer”) whereby you irrevocably elect to sell a portion of the shares to
be delivered in connection with your Award to satisfy the Withholding Taxes and
whereby the FINRA Dealer irrevocably commits to forward the proceeds necessary
to satisfy the Withholding Taxes directly to the Company and/or its Affiliates;
or

(iv)    withholding shares of Common Stock from the shares of Common Stock
issued or otherwise issuable to you in connection with the Award with a Fair
Market Value (measured as of the date shares of Common Stock are issued pursuant
to Section 6) equal to the amount of the Withholding Obligation; provided,
however, that the number of such shares of Common Stock so withheld shall not
exceed the amount necessary to satisfy the Company’s or Affiliate’s tax
withholding obligations as permitted while still avoiding classification of the
Award as a liability for financial accounting purposes and provided, further,
that to the extent necessary to qualify for an exemption from application of
Section 16(b) of the Exchange Act, if applicable, such share withholding
procedure will be subject to the express prior approval of the Board or the
Company’s Compensation Committee.

 

5



--------------------------------------------------------------------------------

(c)    Unless the Withholding Obligation of the Company and/or any Affiliate are
satisfied, the Company shall have no obligation to deliver to you any Common
Stock.

(d)    In the event the Withholding Obligation of the Company arises prior to
the delivery to you of Common Stock or it is determined after the delivery of
Common Stock to you that the amount of the Withholding Obligation was greater
than the amount withheld by the Company, you agree to indemnify and hold the
Company harmless from any failure by the Company to withhold the proper amount.

11.    TAX CONSEQUENCES. The Company has no duty or obligation to minimize the
tax consequences to you of this Award and will not be liable to you for any
adverse tax consequences to you arising in connection with this Award. You are
hereby advised to consult with your own personal tax, financial and/or legal
advisors regarding the tax consequences of this Award and by accepting this
Award, you have agreed that you have done so or knowingly and voluntarily
declined to do so.

12.    NOTICES. Any notices provided for in this Agreement or the Plan will be
given in writing (including electronically) and will be deemed effectively given
upon receipt or, in the case of notices delivered by mail by the Company to you,
five days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company. The Company may, in its
sole discretion, decide to deliver any documents related to this Award or
participation in the Plan by electronic means or to request your consent to
participate in the Plan by electronic means. By accepting this Award, you
consent to receive such documents by electronic delivery and to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

13.    GOVERNING PLAN DOCUMENT. This Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of this Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Except as
otherwise expressly provided in the Grant Notice or this Agreement, in the event
of any conflict between the terms in the Grant Notice or this Agreement and the
terms of the Plan, the terms of the Plan will control. In addition, this Award
(and any shares issued under this Award) is subject to recoupment in accordance
with the Dodd–Frank Wall Street Reform and Consumer Protection Act and any
implementing regulations thereunder, any clawback policy adopted by the Company
and any compensation recovery policy otherwise required by applicable law.

14.    OTHER DOCUMENTS. You hereby acknowledge receipt of and the right to
receive a document providing the information required by Rule 428(b)(1)
promulgated under the Securities Act, which includes the Plan prospectus. In
addition, you acknowledge receipt of the Company’s policy permitting certain
individuals to sell shares of Common Stock only during certain “window” periods
in effect from time to time and the Company’s insider trading policy.

 

6



--------------------------------------------------------------------------------

15.    EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of this Award will not
be included as compensation, earnings, salaries, or other similar terms used
when calculating your benefits under any employee benefit plan sponsored by the
Company or any Affiliate, except as such plan otherwise expressly provides. The
Company expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any Affiliate’s employee benefit plans.

16.    STOCKHOLDER RIGHTS. You will not have voting or any other rights as a
stockholder of the Company with respect to the shares of Common Stock to be
issued pursuant to this Award until such shares are issued to you. Upon such
issuance, you will obtain full voting and other rights as a stockholder of the
Company. Nothing contained in this Agreement, and no action taken pursuant to
its provisions, will create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company, any Affiliate or any other
person.

17.    SEVERABILITY. If any part of this Agreement or the Plan is declared by
any court or governmental authority to be unlawful or invalid, such unlawfulness
or invalidity will not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any Section of this Agreement (or part of
such a Section) so declared to be unlawful or invalid will, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.

18.    UNSECURED OBLIGATION. This Award is unfunded, and as a holder of vested
Restricted Stock Units, you will be considered an unsecured creditor of the
Company with respect to the Company’s obligation, if any, to issue shares of
Common Stock or other property pursuant to this Agreement.

19.    MISCELLANEOUS.

(a)    The rights and obligations of the Company under this Award will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by, the
Company’s successors and assigns.

(b)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of this Award.

(c)    You acknowledge and agree that you have reviewed this Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting this Award, and fully understand all provisions of this
Award.

(d)    This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e)    All obligations of the Company under the Plan and this Agreement will be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.

 

7



--------------------------------------------------------------------------------

20.    AMENDMENT. This Agreement may not be modified, amended or terminated
except by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Plan Administrator by a writing which specifically
states that it is amending this Agreement, so long as a copy of such amendment
is delivered to you, and provided that no such amendment materially adversely
affects your rights hereunder may be made without your written consent. Without
limiting the foregoing, the Plan Administrator reserves the right to change, by
written notice to you, the provisions of this Agreement in any way it may deem
necessary or advisable to carry out the purpose of the grant as a result of any
change in applicable laws or regulations or any future law, regulation, ruling,
or judicial decision, provided that any such change shall be applicable only to
rights relating to that portion of the Award which is then subject to
restrictions as provided herein.

 

8